DETAILED ACTION
Claims 1-20 have been examined. Claims 1-7, 10-17, and 19-20 are rejected. Claims 8-9 and 18 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 17 are objected to because of the following informalities:
Claim 1, line 5 uses the abbreviation “PUSCH” without first defining the abbreviation.
Claim 2, uses a plurality of abbreviations without first defining them, including “PUSCH”, “RO”, “FDM”, “RA”, and “SC”.
Claim 17, uses a plurality of abbreviations without first defining them, including “BFR”, “RO”, “FDM”, and “RA”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (claims 19-20) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the position of the UE" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the SCS" in line 5 and 8, “the higher-layer parameter” in line 9, “the number of subcarriers” in line 5, “the subcarrier spacing” in line 7, “the Rel-17 positioning accuracy requirement”.  There is insufficient antecedent basis for this limitation in the claim. Further “the Rel-17” is unclear as to which standard release 17 is being cited.
Claim 4 recites the limitation "the transmitting of the SRS" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the transmitting of the SRS" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 17 “the set of configuration values” in line 9 is unclear. Claim 17 states two different “a set of configuration values” and it is not clear which set is being referred to by “the set of configuration values”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 10, 12, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0385766 A1 to Manolakos et al. (hereinafter “Manolakos”)

As per claim 1, Manolakos discloses a method, comprising: receiving, by a user equipment (UE), in Idle or Inactive state, a downlink positioning reference signal (PRS) (Manolakos [0052] Positioning of the UE 105 also may be categorized as UL, DL, or DL-UL based, depending on the types of signals used for positioning. If, for example, positioning is based solely on signals received at the UE 105 (e.g., from a base station or other UE), the positioning may be categorized as DL based. On the other hand, if positioning is based solely on signals transmitted by the UE 105 (which may be received by a base station or other UE, for example), the positioning may be categorized as UL based. Positioning that is DL-UL based includes positioning, such as RTT-based positioning, that is based on signals that are both transmitted and received by the UE 105. [0053] Depending on the type of positioning (e.g., UL, DL, or DL-UL based) the types of reference signals used can vary. For DL-based positioning, for example, these signals may comprise PRS (e.g., DL-PRS transmitted by base stations or SL-PRS transmitted by other UEs). [006-007] discoses the UE being in an inactive or idle state); transmitting, by the UE, in Idle or Inactive state, an uplink reference signal (Manolakos [0007] positioning a user equipment (UE) in a power state corresponding to a discontinuous reception (DRX), radio resource control (RRC)-idle, or RRC-inactive state by a network resource, according to this disclosure, comprises receiving, at the network resource, a reference signal for positioning the UE, the reference signal transmitted by the UE while the UE is in the power saving state determining); and transmitting, by the UE, in Idle or Inactive state, a PUSCH carrying an estimate of the position of the UE (Manolakos [0049] With a UE-assisted position method, UE 105 may obtain location measurements and send the measurements to a location server (e.g., LMF 120) for computation of a location estimate for UE 105. [0050] With a UE-based position method, UE 105 may obtain location measurements (which may be the same as or similar to location measurements for a UE assisted position method) and may further compute a location of UE 105 (e.g., with the help of assistance data received from a location server such as LMF 120 or broadcast by gNBs 110, ng-eNB 114, or WLAN 116).), the uplink reference signal being: a positioning sounding reference signal (SRS) (Manolakos [0027] Additionally, references to “reference signals,” “positioning reference signals,” “reference signals for positioning,” and the like may be used to refer to signals used for positioning of a user equipment (UE). As described in more detail herein, such signals may comprise any of a variety of signal types but may not necessarily be limited to a Positioning Reference Signal (PRS) or Sounding Reference Signal (SRS) as defined in relevant wireless standards.), or a Physical Random Access Channel (PRACH) preamble with sequence length greater than 1151.
As per claim 3, Manolakos discloses the method of claim 1, wherein the uplink reference signal is a positioning sounding reference signal (SRS) (Manolakos [0027] Additionally, references to “reference signals,” “positioning reference signals,” “reference signals for positioning,” and the like may be used to refer to signals used for positioning of a user equipment (UE). As described in more detail herein, such signals may comprise any of a variety of signal types but may not necessarily be limited to a Positioning Reference Signal (PRS) or Sounding Reference Signal (SRS) as defined in relevant wireless standards.).
As per claim 5, Manolakos discloses the method of claim 1, further comprising receiving, from a network, by the UE, in Idle or Inactive state, a Positioning Reference Signal (Manolakos [0029] To help with the UE positioning, sounding reference signals (SRS) for positioning, also referred to positioning reference signals (PRS) in release 16 of the 3GPP specifications, are defined and enable the UE to detect and measure more neighboring base stations.), and transmitting, by the UE, in Idle or Inactive state, to the network, a time difference between the receiving, by the UE, of the Positioning Reference Signal and the transmitting, by the UE, of the uplink reference signal (Manolakos [0028] As previously noted, different methods are available to perform positioning measurements. Some of the positioning methods are based on downlink signals and include downlink time difference of arrival (DL-TDOA) measurements and downlink angle of departure (DL-AoD) measurements. Other positioning methods are based on uplink signals and include uplink time difference of arrival (UL-TDOA) measurements and uplink angle of arrival (UL-AoA) measurements. Yet other positioning methods include measurements related to both downlink signals and uplink signals, such as round-trip time (RTT) with one or more neighboring base stations. In addition, each of the base stations can be associated with an identifier (ID) of a cell that is covered by the base station. Positioning of the UE can involve radio resource management (RRM) measurements that use enhanced cell identifiers (E-CID). [0030] Other SRS and PRS-based measurements are also possible. For example, downlink PRS can be used for downlink (DL). PRS reference signal received power (RSRP) measurements in support of DL-TDOA, DL-AoD, or multi-RTT. SRS for positioning can be used for UE reception-transmission (Rx-Tx) time different measurements in support of multi-RTT.).
As per claim 10, Manolakos discloses a system, comprising: a user equipment (UE) (Manolakos [0052] UE), the UE comprising: a processing circuit (Manolakos [0008] processor); and a radio (Manolakos [0008] transceiver), the processing circuit being configured to transmit, in Idle or Inactive state, an uplink reference signal (Manolakos [0052] Positioning of the UE 105 also may be categorized as UL, DL, or DL-UL based, depending on the types of signals used for positioning. If, for example, positioning is based solely on signals received at the UE 105 (e.g., from a base station or other UE), the positioning may be categorized as DL based. On the other hand, if positioning is based solely on signals transmitted by the UE 105 (which may be received by a base station or other UE, for example), the positioning may be categorized as UL based. Positioning that is DL-UL based includes positioning, such as RTT-based positioning, that is based on signals that are both transmitted and received by the UE 105. [0053] Depending on the type of positioning (e.g., UL, DL, or DL-UL based) the types of reference signals used can vary. For DL-based positioning, for example, these signals may comprise PRS (e.g., DL-PRS transmitted by base stations or SL-PRS transmitted by other UEs). [006-007] discoses the UE being in an inactive or idle state), the uplink reference signal being: a positioning sounding reference signal (SRS) (Manolakos [0027] Additionally, references to “reference signals,” “positioning reference signals,” “reference signals for positioning,” and the like may be used to refer to signals used for positioning of a user equipment (UE). As described in more detail herein, such signals may comprise any of a variety of signal types but may not necessarily be limited to a Positioning Reference Signal (PRS) or Sounding Reference Signal (SRS) as defined in relevant wireless standards.), or a Physical Random Access Channel (PRACH) preamble with sequence length greater than 1151.
As per claim 12, Manolakos discloses the system of claim 10, wherein the uplink reference signal is a positioning sounding reference signal (SRS) (Manolakos [0027] Additionally, references to “reference signals,” “positioning reference signals,” “reference signals for positioning,” and the like may be used to refer to signals used for positioning of a user equipment (UE). As described in more detail herein, such signals may comprise any of a variety of signal types but may not necessarily be limited to a Positioning Reference Signal (PRS) or Sounding Reference Signal (SRS) as defined in relevant wireless standards.).
As per claim 14, Manolakos discloses the system of claim 10, wherein the processing circuit is further configured to receive, from a network, in Idle or Inactive state, a Positioning Reference Signal (Manolakos [0029] To help with the UE positioning, sounding reference signals (SRS) for positioning, also referred to positioning reference signals (PRS) in release 16 of the 3GPP specifications, are defined and enable the UE to detect and measure more neighboring base stations.), and to transmit, in Idle or Inactive state, to the network, a time difference between the receiving, of the Positioning Reference Signal and the transmitting of the uplink reference signal (Manolakos [0028] As previously noted, different methods are available to perform positioning measurements. Some of the positioning methods are based on downlink signals and include downlink time difference of arrival (DL-TDOA) measurements and downlink angle of departure (DL-AoD) measurements. Other positioning methods are based on uplink signals and include uplink time difference of arrival (UL-TDOA) measurements and uplink angle of arrival (UL-AoA) measurements. Yet other positioning methods include measurements related to both downlink signals and uplink signals, such as round-trip time (RTT) with one or more neighboring base stations. In addition, each of the base stations can be associated with an identifier (ID) of a cell that is covered by the base station. Positioning of the UE can involve radio resource management (RRM) measurements that use enhanced cell identifiers (E-CID). [0030] Other SRS and PRS-based measurements are also possible. For example, downlink PRS can be used for downlink (DL). PRS reference signal received power (RSRP) measurements in support of DL-TDOA, DL-AoD, or multi-RTT. SRS for positioning can be used for UE reception-transmission (Rx-Tx) time different measurements in support of multi-RTT.).
As per claim 19, Manolakos discloses a system, comprising: a user equipment (UE) (Manolakos [0052] UE), the UE comprising: means for processing (Manolakos [0008] processor); and a radio (Manolakos [0008] transceiver), the means for processing being configured to transmit, in Idle or Inactive state, an uplink reference signal (Manolakos [0052] Positioning of the UE 105 also may be categorized as UL, DL, or DL-UL based, depending on the types of signals used for positioning. If, for example, positioning is based solely on signals received at the UE 105 (e.g., from a base station or other UE), the positioning may be categorized as DL based. On the other hand, if positioning is based solely on signals transmitted by the UE 105 (which may be received by a base station or other UE, for example), the positioning may be categorized as UL based. Positioning that is DL-UL based includes positioning, such as RTT-based positioning, that is based on signals that are both transmitted and received by the UE 105. [0053] Depending on the type of positioning (e.g., UL, DL, or DL-UL based) the types of reference signals used can vary. For DL-based positioning, for example, these signals may comprise PRS (e.g., DL-PRS transmitted by base stations or SL-PRS transmitted by other UEs). [006-007] discoses the UE being in an inactive or idle state), the uplink reference signal being: a positioning sounding reference signal (SRS) (Manolakos [0027] Additionally, references to “reference signals,” “positioning reference signals,” “reference signals for positioning,” and the like may be used to refer to signals used for positioning of a user equipment (UE). As described in more detail herein, such signals may comprise any of a variety of signal types but may not necessarily be limited to a Positioning Reference Signal (PRS) or Sounding Reference Signal (SRS) as defined in relevant wireless standards.), or a PRACH preamble signal with a sequence length greater than 1151.
As per claim 20, Manolakos discloses the system of claim 19, wherein the uplink reference signal is a positioning sounding reference signal (Manolakos [0027] Additionally, references to “reference signals,” “positioning reference signals,” “reference signals for positioning,” and the like may be used to refer to signals used for positioning of a user equipment (UE). As described in more detail herein, such signals may comprise any of a variety of signal types but may not necessarily be limited to a Positioning Reference Signal (PRS) or Sounding Reference Signal (SRS) as defined in relevant wireless standards.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos as applied to claims 1, 3, 5, 10, 12, 14, and 19-20 above, and further in view of US 2022/0110085 A1 to Khoryaev et al. (hereinafter “Khoryaev”).

As per claim 6, Manolakos discloses the method of claim 1, wherein the transmitting of the uplink reference signal comprises transmitting the uplink reference signal in a random access channel (RACH) MsgA.
Manolakos may not explicitly disclose, but Khoryaev, which is in the same field of endeavor, discloses transmitting the uplink reference signal in a random access channel (RACH) MsgA (Knoryaev [0058]). The purpose of Khoryaev is to determining an estimated location of a UE (Khoryaev [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khoryaev with Manolakos, to determining an estimated location of a UE (Khoryaev [0014]).
As per claim 11, Manolakos discloses the system of claim 10, wherein the uplink reference signal is a preamble.
Manolakos may not explicitly disclose, but Khoryaev, which is in the same field of endeavor, discloses transmitting the uplink reference signal in a random access channel (RACH) MsgA (Knoryaev [0005,0058]). The purpose of Khoryaev is to determining an estimated location of a UE (Khoryaev [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khoryaev with Manolakos, to determining an estimated location of a UE (Khoryaev [0014]).
As per claim 15, Manolakos discloses the system of claim 10, wherein the transmitting of the uplink reference signal comprises transmitting the uplink reference signal in a random access channel (RACH) MsgA.
Manolakos may not explicitly disclose, but Khoryaev, which is in the same field of endeavor, discloses transmitting the uplink reference signal in a random access channel (RACH) MsgA (Knoryaev [0058]). The purpose of Khoryaev is to determining an estimated location of a UE (Khoryaev [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khoryaev with Manolakos, to determining an estimated location of a UE (Khoryaev [0014]).


Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos as applied to claims 1, 3, 5, 10, 12, 14, and 19-20 above, and further in view of US 2021/0219350 A1 to Wu et al. (hereinafter “Wu”).

As per claim 7, Manolakos discloses the method of claim 1, wherein the transmitting of the uplink reference signal comprises transmitting the uplink reference signal in a random access channel (RACH) Msg1.
Manolakos may not explicitly disclose, but Wu, which is in the same field of endeavor, discloses transmitting the uplink reference signal in a random access channel (RACH) Msg1 (Wu [0107]). The purpose of Wu is to a random access method and a communications apparatus (Wu [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with Manolakos, to reducing a delay, and improving communication efficiency (Wu [0006]).
	As per claim 16, Manolakos discloses the system of claim 10, wherein the transmitting of the uplink reference signal comprises transmitting the uplink reference signal in a random access channel (RACH) Msg1.
Manolakos may not explicitly disclose, but Wu, which is in the same field of endeavor, discloses transmitting the uplink reference signal in a random access channel (RACH) Msg1 (Wu [0107]). The purpose of Wu is to a random access method and a communications apparatus (Wu [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with Manolakos, to reducing a delay, and improving communication efficiency (Wu [0006]).

Allowable Subject Matter
Claims 8-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476